Title: To George Washington from Battaile Muse, 20 January 1791
From: Muse, Battaile
To: Washington, George



Honorable Sir,
Berkeley County [Va.] Jany 20th 1791

Your Favour dated the 27th of Decr was delivered me by your Nephew Major George A. Washington—the 7th day of this month—I gave Him a Perticular acct of your Estate under my Care as well my opinion in answer to your Benevolent Letter, which I expect will be Communicated to you should you at any

Time desire any thing from me in my Power I shall think it my Duty to Pay Perticular attention to your Commands.
I am Sencible of your Fatigueing sittuation & would not have Troubled you with this address only at the Perticular request of Mr Joseph Hickman whome has met with a misfortune a few weeks Past by Fire. the man is a Tenant of yours in Frederick County—under Lease for 14 years which Lease Expires the 31st day of Decr 1798—116 acres rent £11.12.0. He had His Dwelling House Burnt & nearly all his Furniture He therefore Prays you will remitt His Last years rent and Permit Him To sell His Lease—and also To remitt the Sum Called for in the Lease on acct of the Transferrence His House & greater Part of His Furniture was burnt as I am Told From good Authority.
Mr Hickman is not a very Poor Man—His haveing a Family To maintain with other Losses He informs me He has Lately sustain’d makes His Present sittuation destressing, which I make no Doubt is True. haveing Stated Mr Hickmans Sittuation I Conclude with assureing—that I will obey your commands respecting Mr Hickman & all others from you. I am Sir your Most Obedient Hble Servant

Battaile Muse

